Case 3:19-cv-00513-MMA-WVG Document 22-7 Filed 01/24/20 PageID.315 Page 1 of 3




     From                    Tonv Greco
     IO:                     "Deanna Wallace"; "William R Mcaee"
     Ccr                     Benson Douolas; "Debbie Dahlen (DDahlen@lehrmanlaworouo.com')"; "Carrie Maseredjian"; Grace Saoara;
                             Tra"Shon Puoh
     Subjectl                Mccee v. MBUSA: Meet and Confer in Advance of MSI
     Date:                   Monday, December 9,20L9 7:L7:00 PM


     Hi Deanna and Bill


     I actually do not see a requirementthat we comply with Rule 7-3 and meet and confer before
     MBUSAfiles a MSJ or in the alternative MSA, and it also looks like we've stillgot sometime.                            I




     thought originallythe Motion had to be heard before Il24but a second review looks like it just
     needs to be filed before then. Regardless, and out of an abundance of caution in case I missed
     something in the local rules, MBUSA's position is generally summed up in the below.

     lf you guys have a chance we can certainly discuss it but I think you're kind of aware of the
     arguments anyway. lf you have an opportunity to talk tomorrow, please let me know:


     A.               FederalPreemption
              State law is preempted when it "conflicts with, or frustrate[s] federal law." People v.
     Burlington Northern Santa Fe Railroad,209 Cal. App.4th 1,51,3,1521,(201.2). Preemption is not
     limited to state statutes or regulations, but extends to judgments entered on state law claims.
     lndeed, the Supreme Court repeatedly has found that "fstate] regulation can be as effectively
     exerted through an award of damages as through some form of preventive relief." (Cipollone v.
     Liggett Group, 505 U.S. 504,52L (1992) (citation omitted).) This is because "[t]he obligation to pay
     compensation can be, indeed is designed to be, a potent method of governing conduct and
     controlling policy." (ld.; see also Pokornyv. Ford Motor Co.,902F.2d11,16,1,1,22(3d Cir. 1990)
     ["[C]ommon law liability may create a conflict with federal law, just as other types of state law
     ca   n."].   )

    The Federal Safety Act authorizes the United States Secretary of Transportation to commence
    proceedings related to potential motor vehicle safety defects. (49 U.S.C. 5 30166.) The Safety Act's
    sweeping provisions vest jurisdiction in the Secretary to investigate and to determine whether any
    motor vehicle contains a satety defect, and, if tt does, to require the manufacturer to notify vehicle
    owners and remedy the defect. (49 U.S.C. 55 3011-1-, 301"1"8, 301-20, subds. (a)(lXn)')
           The Secretary has delegated to the NHTSA authority to administer the Safety Act. (49 C.F.R.
     55 501.1, 501.2.)Therefore, the NHTSA has exclusive authority in "enforcing Federal motor vehicle
     safety standards and associated regulations, investigating possible safety-related defects, and
     making non-compliance and defect determinations." (49 C.F.R. 5 554.1.)The comprehensive nature
     of NHTSA's regulatory authority is evidenced by the detailed provisions for the investigation,
     notification, and remediation of motor vehicle safety defects as set forth in the applicable
     regulations. (See generally 49 C.F.R. 5 501 et seq.; see also ln re Bridgestone/Firestone lnc., ATX,
     ATlll&WildernessTiresProds.Liab,Litig., 153F.Supp.2d935,946(S.D. lnd.2001) ["lnthe Safety
     Act, Congress set out a comprehensive scheme for providing prospective relief from motor vehicle
     safety defects."].)
     On November 3,2015, the NHTSA issued a Coordinated Remedy Order (CRO)that established a
     Coordinated Remedy Program that sets forth the requirements and obligations of certain motor
     vehicle manufacturers and Takata in connection with the recall and remedy of certain types of
Case 3:19-cv-00513-MMA-WVG Document 22-7 Filed 01/24/20 PageID.316 Page 2 of 3



    Takata air bag inflators. This CRO has been updated and amended over the last four years to reflect
    the ongoing needs of the coordinated recall over time. Such amendments and updates are only
    done with the express authorization and cooperation of manufacturers and the NHTSA. Plaintiff's
    passenger airbag is subject to the CRO as are MBUSA's responsibilities in how and when it distributes
    parts. MBUSAcannotdistributethepartsbeforeitisallowedto. Allowingplaintifftoarguethatthe
    Subject Vehicle is a lemon due to the inadequacy or unavailability of airbag parts would frustrate and
    interfere with the purposes and objectives of the Coordinated Remedy Program established by
    NHTSA to best achieve the objective of promoting vehicle safety. ln short, plaintiff's theories of
    liability would transform MBUSA's compliance with federal law into a violation of state law. This is
    impermissible. Plaintiff's argument that parts were unavailable or delayed in violation of the Song-
    BeverlyAct, is preempted. (See Pliva,564 U.S. aI617-621',623-626.)
    B.         Liability Under the Song-Beverly Consumer Warranty Act.
              Plaintiff has admitted that beyond the perceived concerns over the Takata Airbag Recall, his
    vehicle has otherwise suffered no impairment to its use, value, or safety which was not repaired in a
    reasonable number of attempts to qualify it for repurchase under an express warranty theory for
    purposes of Song-Beverly. (Cal. Civ. Code 51793.2, subd. (dX2)(B).)
            MBUSA is, independent of the federal preemption argument, not liable under the Song-
    Beverly Consumer Warranty Act for this proactive safety recall issued as a result of a defect created
    by Takata.
             Under California Civil Code 1793.2 (b): " . . . [D]elay caused by conditions beyond the control
    of the manufacturer or its representatives shall serve to extend this 30-day requirement. Where
    delay arises, conforming goods shall be tendered as soon as possible following termination of the
    condition giving rise to the delay."
            The fact that parts are unavailable is beyond the control of Mercedes-Benz USA, LLC
                                                      mandates of the NHTSA. MBUSA cannot
    -whether that is attributed to Takata or to the
    perform a remedy when it has no parts available. California law never requires
    impossibilities. (Cal. Civ. Code 5 3531.)


    MBUSA's position is that the case requires a dismissal


    lf you don't have the opportunity to discuss tomorrow we can arrange something telephonically
    later this week.


    Thanks


    Anthony P. Greco
    lehrman l,aw Group
    l2l2l    Wilshire Boulevard
    Suite 1300
    Los Angeles,  CA 90025
    (424) 208-8414
    (310) et7-s677 (FAX)
    tgreco@ I ehnnan lawgroup.corn

    Plcase considcr the envirottment before       printing this e-mail.
    The information transmitted through this e-mail is intended only for the personal and
Case 3:19-cv-00513-MMA-WVG Document 22-7 Filed 01/24/20 PageID.317 Page 3 of 3



    confidential use of the recipient(s) named herein. This message may be an attorney-client
    communication and as such is privileged and confidential. If the reader of this message is not
    the intended recipient or an agent responsible for delivering it to the intended recipient, you
    are hereby notified that you have received this communication in error and that any review,
    dissemination, distribution or copying of this message is strictly prohibited. If you have
    received this e-mail in error, please notify the sender immediately by return e-mail and delete
    the original.
